Citation Nr: 0620712	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.

2.  Entitlement to service connection for residuals of 
cryosurgery or colposcopy of the cervix.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a left biceps 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
September 1976 and February 1985 to February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran 
service connection for fibrocystic breast disease and 
residuals of cryosurgery of the cervix.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in March 2006.  A 
transcript of the hearing is of record.

With the exception of the issues of entitlement to service 
connection for bilateral hearing loss, a left biceps 
disorder, a left knee disorder, and a left hip disorder, 
which are being dismissed, the remaining issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.



FINDING OF FACT

On March 28, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeals regarding 
entitlement to service connection for bilateral hearing loss, 
entitlement to service connection for a left biceps disorder, 
entitlement to service connection for a left knee disorder, 
and entitlement to service connection for a left hip 
disorder, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issues of entitlement to service connection 
for bilateral hearing loss, entitlement to service connection 
for a left biceps disorder, entitlement to service connection 
for a left knee disorder, and entitlement to service 
connection for a left hip disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  At her March 
2006 Travel Board hearing, the appellant verbally and in 
writing, withdrew her appeals for entitlement to service 
connection for bilateral hearing loss, entitlement to service 
connection for a left biceps disorder, entitlement to service 
connection for a left knee disorder, and entitlement to 
service connection for a left hip disorder; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.
ORDER

The appeals regarding entitlement to service connection for 
bilateral hearing loss, entitlement to service connection for 
a left biceps disorder, entitlement to service connection for 
a left knee disorder, and entitlement to service connection 
for a left hip disorder are dismissed.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

Initially, the Board notes that the veteran served from 
October 1974 to September 1976.  Review of the service 
medical records reveals that the medical records from this 
period of service are not of record in the claims folders.  
Therefore, the Board finds that the RO should attempt to 
obtain any service medical records from this period of 
service and associate them with the claims folders.

Regarding the veteran's claim of service connection for 
fibrocystic breast disease, the Board notes that the RO 
denied the veteran's claim in a December 2003 rating decision 
because fibrocystic breast disease was considered a 
congenital or developmental defect that was unrelated to 
service and not subject to service connection.  The RO also 
found that there was no aggravation of the condition in 
service beyond the normal progression of the condition.  
Further, in the September 2004 statement of the case, the RO 
explained that fibrocystic disease of the breast was not a 
pathological condition, but a physiologic or normal and 
nonpathologic finding occurring in about two-thirds of women, 
and as a physiologic finding, it was not a disability within 
the meaning of the law for payment of compensation.  This 
statement was taken from VA Fast Letter 99-115 (November 
1999), which self-rescinded on December 1, 2000, and is no 
longer in effect.  

In General Counsel Opinion, VAOPGCPREC 82-90, holds that 
veterans can be granted service connection for diseases of 
congenital, developmental, or familial origin, if the 
evidence as a whole establishes that the familial conditions 
in question were incurred in or aggravated by service.  The 
Board notes that in the veteran's February 1983 Report of 
Medical Examination, prior to the veteran's entrance to her 
second period of service, she was diagnosed with fibrocystic 
breasts.  Moreover, the Board notes that in February 1993, 
while in service, the veteran underwent a biopsy of the right 
breast, which resulted in a surgical scar on the right 
lateral breast.  Further, the Board notes that in September 
2003, the veteran was afforded a VA examination and a VA 
family nurse practitioner diagnosed the veteran with 
fibrocystic breast disease, but did not opine whether the 
fibrocystic breast disease preexisted her service and was 
aggravated by service beyond the normal progression of the 
disease.  In light of the above, the Board finds that the RO 
should schedule the veteran for a VA examination by a 
gynecologist to determine whether the fibrocystic breast 
disease preexisted service and if so, whether the disability 
was aggravated by service beyond the normal progression of 
the disease.  

Regarding the veteran's claim of service connection for 
residuals of cryosurgery or colposcopy of the cervix, the 
Board notes that in December 1993, the veteran was diagnosed 
with chronic endometritis with hyaline nodules consistent 
with old implantation site, negative for trophoblastic cells.  
During the veteran's March 2006 Board hearing, the veteran's 
representative argued that the veteran's chronic endometritis 
might be a residual of her November 1987 cryosurgery of the 
cervix.  Therefore, the Board finds that a VA examination is 
necessary to determine whether the veteran currently has 
chronic endometritis and, if so, whether the endometritis is 
a residual of her cryosurgery of the cervix.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the service 
medical records from the veteran's 
October 1974 to September 1976 period of 
service and associate them with the 
claims folders.  If the records are 
unavailable, the veteran should be 
notified so she has the opportunity to 
obtain such records.

2.  The RO should contact the veteran and 
obtain from her the names and addresses 
of all medical care providers, VA or non-
VA, which treated her for any 
gynecological conditions since her 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folders.  Of particular interest are the 
results of any mammograms and pap smears 
obtained during her annual gynecological 
examinations.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order that she is provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
gynecologist to determine the etiology of 
the fibrocystic breast disease and 
whether she has any residuals of 
cryosurgery or colposcopy of the cervix.  
If a gynecologist is not found in the VA 
medical system, an examination should be 
conducted by a private gynecologist on a 
fee basis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folders must 
be made available to the gynecologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
gynecologist.

Based upon the examination results and 
the review of the claims folders, the 
gynecologist should answer the following 
questions with respect to any currently 
present fibrocystic breast disease: 

When is it factually ascertainable 
that the veteran's fibrocystic 
breast disease initially manifested 
itself?  i.e., prior to her first 
period of active service, or during 
her period of active service from 
October 1974 to September 1976, in 
between her first and second period 
of service (beginning February 1985 
to February 2003)?

With respect to any manifestations 
of fibrocystic breast disease that 
the examiner believes existed prior 
to the veteran's entrance onto 
either period of active duty, did 
the manifestations undergo a chronic 
increase in severity during or as a 
result of service beyond the normal 
progression of the disease?  

Regarding the residuals of 
cryosurgery or colposcopy of the 
cervix, upon the examination results 
and the review of the claims 
folders, the gynecologist should 
indicate whether it is at least as 
likely as not that any chronic 
endometritis or other residuals are 
related to the veteran's in-service 
cryosurgery of the cervix.  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  38 C.F.R. § 3.655 (2005).

6.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


